Ruane, Cunniff & Goldfarb Inc., Ruane, Cunniff & Goldfarb LLC and Sequoia Fund, Inc. Code of Ethics (Amended and Restated as of November 8, 2007) 1. Introduction Ruane, Cunniff & Goldfarb Inc. (the "Adviser"), the Sequoia Fund, Inc. (the "Fund") and Ruane, Cunniff & Goldfarb LLC, the Fund's distributor, (the "Distributor") believe that adherence to the highest ethical standards is essential to maintaining the continuing confidence of its clients.Therefore, the Adviser, the Fund and the Distributor adopt the following Code of Ethics (the "Code") and Policies for Preventing Insider Trading (the "Insider Trading Policy") to establish procedures designed to address potential conflicts of interest resulting from the personal securities trading of employees, officers and directors of the Adviser, the Fund and the Distributor (collectively, "Covered Persons"). 2. Definitions The following definitions of underlined terms apply for purposes of the Code and theInsider Trading Policy in addition to the definitions contained elsewhere herein. (a) "Advisers Act" means the Investment Advisers Act of 1940, as amended. (b) "Beneficial Ownership" means ownership by any person who has or shares a direct or indirect financial interest in a Covered Security.Beneficial Ownership shall be interpreted in the same manner as defined in Rule 16a-1(a)(2) under Securities Exchange Act of 1934 (the "1934 Act"). (c) "Client" means any person or entity (i) for which the Adviser provides advisory services and (ii) for which the Adviser receives an advisory fee or, in certain limited circumstances, for which the Adviser does not receive an advisory fee. (d) "Company Act" means the Investment Company Act of 1940, as amended. (e) "Covered Security" means the instruments commonly known as securities (as defined in Section2(a)(36) of the Company Act) and includes any derivative of a security, commodities, options or forward contracts, but does not include shares of open-end investment companies registered under the Company Act (other than shares of exchange-traded funds and shares of mutual funds for which the Adviser acts as an investment adviser or the Distributor acts as principal underwriter), direct obligations of the Government of the United States, bankers' acceptances, bank certificates of deposit, commercial paper, and high quality short term debt instruments, including repurchase agreements. (f) "Designated Supervisory Person" refers to Joe Quinones. (g) "Head of Trading" refers to Jim Berkery."Trading Department" refers to Head of Trading and any qualified and properly registered assistant trader. (h) "Initial Public Offering" or "IPO" means an offering of securities registered under the Securities Act of 1933 (the "1933 Act"), the issuer of which, immediately before the registration, was not subject to the reporting requirements of the 1934 Act. (i) "Insider Trading Policy" means the "Policies for Preventing and Detecting Insider Trading" adopted by the Adviser and the Distributor. (j) "Limited Offering" means an offering that is exempt from registration under the 1933 Act.This includes private placements of interests of private funds (i.e., hedge funds). (k) "Personal Account" means an account in which a Covered Person has any Beneficial Ownership.The Covered Person's Personal Accounts include accounts of: (i) the Covered Person's spouse (other than a legally separated or divorced spouse) and minor children; (ii) any immediate family member who lives in the Covered Person's household, including stepchildren, grandchildren, parents, stepparents, grandparents, brothers, sisters, parents-in-law, sons-in-law, daughters-in-law, brothers-in-law, sisters-in-law and adoptive relationships; (iii) any persons to whom the Covered Person provides primary financial support and either (A) whose financial affairs the Covered Person controls or (B) for whom the Covered Person provides discretionary advisory services; and (iv) any partnership, corporation or other entity of which the Covered Person has a 25% or greater interest or exercises effective control. Notwithstanding the above, for purposes of the Code, accounts of the "Acacia" and "Wishbone" private funds, including any such funds established in the future and excluding any personal-related funds, will be treated as Client Accounts and not as "Personal Accounts". (l) "Purchase" or "sale" of a Covered Security includes, among other things, the writing of an option to purchase or sell a Covered Security. (m) A Covered Security is "Under Active Consideration" for purchase or sale when it is subject to active analytical review in anticipation of developing or refining an investment opinion or it may be a candidate to be purchased or sold at the current market price (or at a price within 5% of the market price) on behalf of a Client as determined by the Trading Department. 3. Objectives of the Code (a) The Code is designed to ensure that the personal securities transactions of Covered Persons are conducted in accordance with the following standards: (i) A duty at all times to place first the interests of Clients; (ii) The requirement that all personal securities transactions be conducted consistent with the Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual's responsibility and position of trust; 2 (iii) The fundamental standard that Covered Persons not take inappropriate advantage of their positions; and (iv) The fundamental standard that all Covered Persons must comply with the federal securities laws. (b) Prohibited Conduct.Even if a transaction is otherwise permitted by the Code, all Covered Persons are prohibited from: (i) acting in any manner to defraud any Client; (ii) making to any Client, to the Trading Department or to the Designated Supervisory Person any untrue statement of a material fact or omitting to state to such person a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; (iii) engaging in any act, practice or course of business which does or could defraud or deceive any Client; (iv) engaging in any manipulative practice with respect to any Client; or (v) revealing to any other person (except in the normal course of his or her duties on behalf of a Client) any information regarding securities transactions by any Client or the consideration by any Client or the Adviser of any such securities transactions. 4. Personal Trading and Other Restrictions and Procedures (a) Transactions in Covered Securities must be effected in accordance with the following provisions: (i) Preclearance of Personal Securities Transactions. (A) Unless exempt pursuant to Section 5 below, ALL personal transactions of a Covered Person in Covered Securities (including those that are available through an IPO or Limited Offering) must be precleared.The Head of Trading (assuming that he has no personal interest in the subject transaction, if so, then the Designated Supervisory Person or any qualified and properly registered assistant trader) may approve the transaction if he concludes that the transaction is not likely to have any adverse economic impact on a Client.A preclearance request is made by completing the "Preclearance Request," a copy of which is attached, or, if a Covered Person is outside the Adviser's New York office, by e-mailing the request to the Trading Department (Trading@ruanecunniff.com). NOTE:Personal securities transactions of a Covered Person involving the acquisition of the Beneficial Ownership of any security (not just a Covered Security) offered through an IPO or Limited Offering must be precleared. 3 (B) A preclearance request will not be approved if there is a "pending buy or sell order" for the Covered Security for any Client or if the Covered Security is Under Active Consideration for purchase or sale on behalf of a Client.A "pending buy or sell order" means an order specifying that it must be executed at the "market price" or at a price within 5% of the market price at the time of the request. (C) A Covered Person submitting a preclearance request by e-mail shall be notified by e-mail if the request is rejected.The email shall include an explanation for the rejection of the request. (ii) Commingling of Covered Person Trades with Client Trades.Orders for Clients and Covered Persons for Covered Securities may not be commingled unless the Trading Department has determined that commingling would not disadvantage any Client. (iii) Board Service.Covered Persons who serve on the board of a publicly traded company or who have a material business relationship involving the issuer of a Covered Security Under Active Consideration must disclose such board service or business relationship to the Trading Department before recommending the purchase or sale of an affected Covered Security. (b) Personal transactions involving shares of the Fund are subject to the preclearance requirements in Section 4(a)(i) of the Code. 5. Exempted Transactions (a) Except with respect to transactions involving securities offered in an IPO or Limited Offering, the requirements of Section4(a)(i) of the Code do not apply to: (i) transactions in Covered Securities over which the Covered Person has no influence or control (e.g., transactions effected for a blind trust in which the Covered Person is a beneficiary, but over which the Covered Person has no influence or control) or that are effected pursuant to an automatic reinvestment plan, such as a dividend reinvestment plan; (ii) purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of the issuer's securities, to the extent such rights were acquired from such issuer, and sales of such rights so acquired; and (iii) purchases or sales of securities issued by local governmental subdivisions such as cities, towns, villages, counties or special districts, as well as securities issued by states and political subdivisions or agencies of states (commonly referred to as "municipal securities"). (b) Shareholders of the Adviser and Members of the Distributor. A shareholder of the Adviser or a member of the Distributor who is not an employee, officer or director of the Adviser or a member, officer or manager of the Distributor, shall not be subject to the provisions of this Code unless the shareholder owns 25% or more of the outstanding voting securities of the Adviser or the Distributor, as appropriate. 4 6. Reporting (a) Personal Accounts to be maintained at Clearing Broker of Ruane, Cunniff & Goldfarb LLC. Personal Accounts should be maintained at the clearing broker of Ruane, Cunniff & Goldfarb LLC ("Clearing Broker"). Clearing Broker will provide monthly reports to the Adviser regarding Covered Person trading.Each Covered Person who maintains a Personal Account at a broker other than Clearing Brokermust receive written approval for such account fromthe Designated Supervisory Personand must direct the broker to submit to the Designated Supervisory Person a duplicate copy of the confirmation of each personal transaction in Covered Securities in such Personal Account and a copy of the Covered Person's monthly or quarterly statements for the account.All such statements must be received by the Adviser, the Distributor or the Fund, as applicable, within 30 days after the close of the month or quarter covered by such statement and must contain (i) the date of any transaction, the title, and as applicable, the exchange ticker symbol or CUSIP number, the interest rate and maturity date (if applicable), the number of shares and the principal amount of each Covered Security involved, (ii) the nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition), and (iii) the price of the Covered Security at which the transaction was effected. (b) Statement of Security Ownership.Covered Persons must, within ten (10) days of commencement of employment with the Adviser, the Distributor or the Fund, and annually thereafter, submit a statement or other equivalent report to the Designated Supervisory Personlisting (i) the title and type, as applicable the exchange ticker symbol or CUSIP number, number of shares and principal amount of Covered Securities in which the Covered Person has any Beneficial Ownership, (ii)business activities in which the Covered Person has a significant role (including any service as a director of a publicly traded company) and (iii)the names of the brokerage firms or banks where the Covered Person maintains a securities account and the date the account was established.The statement must be current as of a date no more than 30 days before the statement is submitted.Statements under this Section shall carry the date when submitted to the Designated Supervisory Person.Each Covered Person must submit initial and annual statements or equivalent reports even if the Covered Person has no holdings to list in the statements or reports. (c) Annual Certification of Code.Each Covered Person must certify annually that he or she has read and understands the Code and the Insider Trading Policy, recognizes that he or she is subject thereto and has complied with their provisions and disclosed holdings and reported all personal securities transactions required to be disclosed or reported thereunder even if the Covered Person had no holdings to disclose or transactions to report during the period.A form of certification is attached as Exhibit C.Such certificates and reports are to be given to the Designated Supervisory Person. (d) Confidentiality of Reports.All reports furnished pursuant to this Section will be kept confidential, subject to the rights of inspection by the Designated Supervisory Person, the Securities and Exchange Commission or other regulatory bodies and by other third parties pursuant to applicable law. (e) Acknowledgement of Receipt.The Designated Supervisory Person is responsible for providing each Covered Person with a copy of this Code and any amendments thereto.Each Covered Person is responsible for providing the Designated Supervisory Person with a written acknowledgement of receipt of the Code and any amendments thereto. The Designated Supervisory Person is responsible for ensuring that all such written acknowledgements are received. 5 7. Prohibited Purchases and Sales and Reporting Requirements For Non-Employee Directors of the Fund (a) The requirements in Section 4(a)(i) apply to an independent director of the Fund only if the director had actual knowledge that during the 15-day period preceding or following a purchase or sale of a Covered Security in the director's Personal Account such Covered Security was Under Active Consideration for purchase or sale by a Client, including the Fund. (b) Independent directors of the Fund need not submit the confirmations and account statements described in Section 6(a) above unless the director knew or, in the ordinary course of fulfilling his or her official duties as a Fund director, should have known that during the 15-day period immediately before or after the director's transaction in a Covered Security, the Fund purchased or sold the Covered Security, or the Fund (or the Adviser on behalf of the Fund) considered purchasing or selling the Covered Security. (c) Independent directors of the Fund need not submit the statements described in Section 6(b). 8. Sanctions Upon learning of a violation of the Code, the Fund, the Adviser or the Distributor, may impose such sanctions as it deems appropriate, including, among other things, disgorgement of profits, censure, suspension or termination of service.Further, such violation may also be a violation of the federal securities laws or other federal and state laws.Any such person who is suspected of violating the Code should be reported immediately to the Designated Supervisory Person. 9. Recordkeeping (a) The Designated Supervisory Person will keep the following records: (i) a copy of each Code that is in effect, or at any time within the past five years was in effect, maintained in an easily accessible place; (ii) a record of any violation of the Code and of any action taken as a result of the violation, maintained in an easily accessible place for at least five years after the end of the fiscal year in which the violation occurs; (iii) a copy of each report made by Covered Persons maintained for at least five years after the end of the fiscal year in which the report is made, the first two years in an easily accessible place; (iv) a record of all persons currently or within the past five years, who are or were required to make reports or who are or were responsible for reviewing these reports, maintained in an easily accessible place; and (v) a copy of all preclearance requests (including those relating to investments in IPOs and limited offerings) and determinations related thereto. 6 (vi) a copy of every report required by Section10(f)of this Code must be maintained for at least five years after the end of the fiscal year in which it is made, the first two years in an easily accessible place. 10. Administration of the Code (a) The Head of Trading, the Designated Supervisory Personor any qualified and properly registered assistant trade will be responsible for approving preclearance requests. (b) The Designated Supervisory Personwill be responsible for reviewing reports of securities holdings, brokerage confirmations and periodic statements to determine whether all Covered Persons are complying with the Code. (c) The Designated Supervisory Personwill inform Covered Persons of their reporting and other obligations under the Code. (d) The Designated Supervisory Personwill maintain a current list of all Covered Persons subject to the Code. (e) The Designated Supervisory Personwill periodically report to the President of the Adviser regarding the administration of the Code. (f) The Designated Supervisory Personwill submit a written report annually to the Board of Directors of the Fund (i) describing any issues arising under the Code since the last such report, including, but not limited to, information about material violations of the Code and sanctions imposed in response to the material violations; and (ii) certifying that the Fund, the Adviser and the Distributor have each adopted procedures reasonably necessary to prevent Covered Persons from violating the Code. Approved by action of the Adviser's Board of Directors, Sequoia Fund, Inc.'s Board of Directors and the Board of Managers of the Distributor on November 8, By: [Name of Secretary] Ruane, Cunniff & Goldfarb Inc. By: [Name of Secretary] Ruane, Cunniff & Goldfarb LLC By: [Name of Secretary] Sequoia Fund, Inc. 7 EXHIBIT A Request Date: PRECLEARANCE REQUEST I hereby request preclearance for the following trade(s) for the account of : (Please print name) (Note Purchase or Sale) Security Number of Shares Broker/Firm Please signify your approval by signing below. Approved: Trading Desk Covered Person Signature 8 EXHIBIT
